Citation Nr: 9913592	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-49 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from December 1990 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the RO 
which, among other things, denied service connection for a 
low back disorder and right knee disorder.  Previously, this 
case was before the Board in April 1998 when it was remanded 
for additional development.


FINDING OF FACT

Any low back or right knee disorder the veteran may have did 
not begin until after active military service.


CONCLUSION OF LAW

The veteran does not have a low back or right knee disorder 
that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).

In the veteran's case, his service medical records show that 
he was treated for a contusion to his right patella in May 
1993, that he was treated for low back discomfort in May 1994 
and April 1995, and that he complained of knee pain and 
recurrent back discomfort at the time of his separation 
examination in June 1995.  However, the physician who 
conducted the June 1995 separation examination indicated that 
the veteran's lower extremities, spine, and musculoskeletal 
system were all normal upon clinical evaluation.  

Where the veteran was examined by VA in December 1995, he 
again complained of discomfort in his low back and right 
knee.  The examining physician indicated in the diagnostic 
portion of the VA report that the veteran had low back pain, 
which was sometimes exacerbated by exercise, and occasional 
problems with his right knee.  It was noted that the low back 
pain started in April 1995 and the right knee problems in 
January 1995.  

While it is not entirely clear whether the December 1995 
examiner's statements were based solely on the veteran's own 
recitation of his history and complaints, or whether they 
were premised upon objective clinical findings observed 
during the course of the examination, the Board finds, for 
the reasons that follow, that the examiner did not make any 
objective assessments as to etiology.  

First of all, the December 1995 examiner did not diagnose any 
definite disability of either the right knee or the low back.  
The examination findings revealed full range of motion in all 
extremities, and there was no indication of abnormal findings 
in the low back area.  Additionally, the clinical assessment 
was of "Low back pain" and "Right knee" which does not 
suggest that the examiner's conclusions were affected by any 
medical expertise.  Rather, these assessments merely 
represented a repetition of the veteran's complaints noted at 
the beginning of the examination report.  The Board therefore 
concludes that no opinion was provided by the examiner; he 
simply reiterated the veteran's complaints and history.  

As noted above, no abnormality was identified at the 
veteran's separation examination.  The findings reported 
therein, considered alongside the lack of abnormal findings 
at the December 1995 VA examination, suggest that the veteran 
was not experiencing residuals of any of the in-service 
problems he had had with his low back or right knee.  Such 
evidence tends to strongly suggest that any post-service 
problem the veteran may experience with either his low back 
or right knee did not start as a result of the problems he 
had during service, but instead began after service.  Absent 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection.

It should also be noted that, pursuant to the Board's April 
1998 remand, further evidentiary development was sought, but 
the veteran did not appear for the examination which was 
scheduled by the RO.  His representative has argued that he 
was not fully apprised of the consequences of failing to 
appear.  38 C.F.R. § 3.655 (1998) (when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record).  However, when the RO sent the 
veteran a supplemental statement of the case in November 
1998, it was clearly noted that evidence which might have 
been obtained as result of the scheduled examination could 
not be considered by the RO because of the veteran's failure 
to report.  The veteran was given time to respond, but no 
response was received.  The Board finds that such notice was 
adequate to inform the veteran that his claim would in fact 
be considered without the advantage of the examination sought 
by the Board.  He was even given time to respond in any 
manner he saw fit, including the chance to request another 
examination, but he declined to respond.  Consequently, the 
Board, like the RO, has addressed this case on the evidence 
of record.  38 C.F.R. § 3.655.  Further notice of the 
consequence of failing to report is not necessary.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

